ti'. ,.;- ' '~ ....
            AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                  Pagelofl   I\
                                                UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                                   JUDGMENT IN A CRIMINAL CASE
                                                 v.                                                         (For Offenses Committed On or After November 1, 1987)


                                 Samuel Ramirez-Vicente                                                     Case Number: 3:19-mj-22038

                                                                                                            Daniel Casillas
                                                                                                            Defendant's Attorney


             REGISTRATION NO. 75134298
             THE DEFENDANT:
              lZl pleaded guilty to count( s) 1 of Complaint
                                                       ~~~--=-~~~~~~~~~~~~~~~~~~~~~~~



               D was found guilty to count(s)
                      after a plea of not guilty.
                      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
             Title & Section                   Nature of Offense                                                                              Count Number(s)
             8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                                    1

               D The defendant has been found not guilty on count(s)                                 ~~~~~~~~~~~~~~~~~~~




               D Count( s)                                                                                   dismissed on the motion of the United States.

                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                           ~     TIME SERVED                                          D                                          days

                IZl Assessment: $10 WAIVED lZl Fine: WAIVED
               IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
                D Court recommends defendant be deported/removed with relative,                           charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                          Wednesday, May 22, 2019
                                                                                                          Date of Imposition of Sentence



                                                                                                          H~Lv.il:::~OCK
                               ,A':'~-­                         r;r::o.• t1~ "l'i
                                                                re'                 11~   [)'!
                                                                                  l~,-~,1 f
                      .     ~-x·                                iJ       >J~:=lli.""""'::,.,
              Received ,.         /_>
                           ~D~U~SM,..,-'=-='---~~-+~~-

                                                                 MAY 2 2 2019                             UNITED STATES MAGISTRATE JUDGE
                                                       CLER~\,       U.'3. Dl0TF::CT COURT
                                                    SOUTH2F:.:H      Di~Tf'·:iCl' OF CA!Jf-ORNl,i:\

              Clerk's Office Copyl sv                                                            DEPUTY                                                 3:19-mj-22038
